Exhibit 10.1

 


DAVID W. STEVENS


 


EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
3rd day of March 2005, by and between Cascade Natural Gas Company (hereinafter
referred to as the “Company”), a Delaware corporation, and David W. Stevens
(hereinafter referred to as the “Executive”).

 

WHEREAS, the Executive will become employed by the Company in the capacity of
President and Chief Executive Officer of the Company;

 

WHEREAS, the Company is desirous of assuring the continued employment of the
Executive as a senior executive of the Company, and Executive is desirous of
having such assurance.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 


SECTION 1.                                          TERMS OF EMPLOYMENT; PRIOR
AGREEMENTS


 

1.1                               Employment Term.  The Company hereby agrees to
employ the Executive and the Executive hereby agrees to serve the Company, in
accordance with the terms and conditions set forth herein, beginning on April 1,
2005 and until terminated by either party in accordance with the terms and
conditions of this Agreement.

 

1.2                               Prior Agreements.  This Agreement supersedes
all prior agreements and understandings (including verbal agreements) between
Executive and the Company and/or any of its Affiliates regarding the terms of
Executive’s employment with the Company and/or of its Affiliates.   For purposes
of this Agreement, an “Affiliate” shall mean any entity that, directly or
indirectly, through one or more intermediaries, is controlled by, controls or is
under common control with the Company.

 

Section 2.                                          Position and
Responsibilities.  During the Term of this Agreement, the Executive agrees to
serve as President and CEO of the Company.  In such capacity, the Executive
shall have such level of duties and responsibilities as Executive may be
reasonably assigned from time to time by the Board of Directors of the Company. 
The Executive shall have the same status, privileges and responsibilities
normally inherent for the President and CEO of the Company, including presiding
at all meetings of shareholders, shall be responsible for general and active
management of the business of the corporation under the direction of the Board
of Directors, and shall see that all orders and resolutions of the Board are
carried into effect.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Standard of Care.  During
the Term of this Agreement, the Executive agrees to devote his full business
time and reasonable best efforts to the business of the Company, as may be
reasonably assigned from time to time by the Board of Directors of the Company. 
Executive shall not be engaged in any other business activity, whether or not
such business activity is pursued for gain, profit or other pecuniary advantage,
without the prior written consent of the Chairman of the Board of Directors of
the Company.  The Executive may serve on the Board of Directors or trustees of
any business corporation or charitable organizations so long as such service is
not injurious to the Company and is approved by the Chairman of the Board of
Directors of the Company.  This Section 3 shall not be construed as preventing
the Executive from holding, as a passive investor, up to two percent (2%) of the
common stock of any public company.

 


SECTION 4.                                          COMPENSATION.  AS
REMUNERATION FOR ALL SERVICES TO BE RENDERED BY THE EXECUTIVE DURING THE TERM OF
THIS AGREEMENT, AND AS CONSIDERATION FOR COMPLYING WITH THE COVENANTS HEREIN,
THE COMPANY SHALL PAY AND PROVIDE TO THE EXECUTIVE THE FOLLOWING:


 

4.1                               Base Salary.  During the Term, the Company
shall pay the Executive a Base Salary in an amount which shall be established
from time to time by the Governance, Nominating and Compensation Committee of
the Board of Directors (the “Compensation Committee”); provided, however, that
such Base Salary shall in no event be less than $400,000 per year (“Base
Salary”).  This Base Salary shall be paid to the Executive in equal installments
throughout the year, consistent with the normal payroll practices of the
Company.

 

While this Agreement is in force, the Base Salary shall be reviewed at least
annually, to ascertain whether, in the judgment of the Compensation Committee,
such Base Salary should be increased, based primarily on the performance of the
Executive during the year and on the base salary of similarly situated
executives at comparable companies.  If so increased, the Base Salary as stated
above shall, likewise, be increased for all purposes of this Agreement.

 

4.2                               Annual Cash Incentive Compensation.  The
Company shall provide the Executive with the opportunity to earn an annual cash
incentive compensation payment (“Annual Cash Incentive Compensation”) under the
incentive plans described in Appendix D, based upon reasonable goals and
measures for the Executive, established by the Board of Directors of the
Company.

 

4.3                               Long-Term Incentives.  The Company shall
provide the Executive with the opportunity to earn a long-term incentive award
by participating in the Company’s Long-Term Incentive Plan at a level described
in Appendix D that is no less favorable than that provided to other senior
executives of the Company.  The anticipated target award shall be 20 percent of
Base Salary.  The Compensation Committee shall determine the maximum amount of
award, the medium for granting the award (i.e. restricted stock or stock
options) and the criteria for earning such award.

 

2

--------------------------------------------------------------------------------


 

4.4                               Supplemental Retirement Benefits.  In
recognition of the Executive’s agreement to move to the Seattle area from Texas
in the middle of his career, the Company shall provide the Executive the
opportunity to participate in a supplemental deferred compensation plan, as it
may be amended from time to time, which will provide for contributions to an
account for the benefit of the Executive that will be anticipated, using
reasonable assumptions concerning the rate of investment return on such
contributions, to provide the Executive with replacement pay at retirement equal
to 55 percent of his average Base Salary, after taking into account benefits
under any retirement benefits payable to the Executive under any qualified or
nonqualified retirement plan sponsored by the Company or by the Executive’s
prior employer and social security.  For this purpose, average Base Salary shall
be the Executive’s Base Salary during the three consecutive fiscal years of the
Company during which such Base Salary was highest.

 

4.5                               Employee Benefits.  During the Term, the
Company shall provide the Executive with those qualified retirement plan
benefits and welfare benefits that are, in the aggregate, substantially
equivalent to and no less than those benefits that any other similarly situated
senior executives of the Company are generally entitled to receive, without
duplication of benefits. The Executive shall be entitled to paid time off in
accordance with the standard written policy of the Company with regard to
vacations of employees, and, for this purpose only, shall be treated as having
completed 15 years of service with the Company.  The Company shall provide to
the Executive, at the Company’s cost, the amount and type of perquisites that
are, in the aggregate, substantially equivalent to those perquisites attached to
this agreement as Appendix A.

 

4.6                               Initial Stock Grant.  As of the Executive’s
first day of employment as chief executive officer of the Company, the Company
shall award the Executive a combination of fully vested and restricted shares of
the Company’s common stock under the Company’s 1998 Stock Incentive Plan. 
Restricted shares shall be revocable until fully vested.

 

(a)  The number of fully vested shares shall be 5,000.

 

(b)  The number of restricted shares shall be 10,000.  Restricted shares shall
vest if the Executive’s employment as chief executive officer does not terminate
before the following dates:

 

(i)  One year from the date of employment (with respect to 5,000 of the 10,000
restricted shares).

 

(ii)  Two years from the date of employment with respect to the remaining 5,000
restricted shares.

 

(c)  The Executive shall be responsible for income tax and other withholding on
the awarded shares in accordance with applicable tax laws and the terms of the
1998 Stock Incentive Plan.

 

3

--------------------------------------------------------------------------------


 


SECTION 5.                                          EXPENSES


 

5.1  Reimbursable Expenses.  Subject to the rules in section 5.2, the Company
shall reimburse the Executive for reasonable, ordinary and necessary business
expenses actually incurred by the Executive in connection with his performance
under this Agreement, including ordinary and necessary expenses incurred by the
Executive in connection with travel on the Company’s business; for reasonable
expenses incurred by the Executive in connection with his performance of
community service in his capacity as President and Chief Executive Officer of
the Company; and for reasonable expenses incurred for attendance at professional
meetings and other professional education.

 

5.2  Documentation and Approval of Expenses.  The Executive shall account to the
Company for any expenses that are eligible for reimbursement under section 5.1
in accordance with the Company’s policy.  Business expenses must be submitted at
least quarterly for review and approval by the chair of the Audit Committee of
the Board in accordance with and subject to the terms and conditions of the
Company’s then-prevailing expense policy, as modified by the Board from time to
time as it applies to the Executive.

 


SECTION 6.                                          TERMINATION OF EMPLOYMENT


 

6.1  General.  Executive’s employment may be terminated in accordance with any
of the provisions set forth in this Section 6, and with the exception of the
provisions of which survive the termination of this Agreement as set forth in
Section 13 herein, this Agreement shall terminate upon the effective date of
such termination of employment.

 

6.2  Termination Due to Death or Disability.

 

(a)                                  Executive’s employment may be terminated by
the Company on account of Executive’s Disability, and shall be terminated upon
Executive’s death. The Company shall have the right to terminate Executive’s
employment on account of Disability if the Executive is determined to be
disabled under the Company’s disability plan.  If the Executive is not covered
under the Company’s disability plan, then the Executive shall be deemed to
suffer from a Disability if, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from the full-time
performance of his duties with the Company for ninety (90) days – whether or not
consecutive – in any six-month period.

 

4

--------------------------------------------------------------------------------


 

(b)                                 If the Executive’s employment is terminated
due to death or Disability, the Company shall pay Executive or the Executive’s
estate:  (i) his accrued but unpaid Base Salary and accrued vacation pay through
the date of his termination; (ii) any unpaid Annual Incentive Compensation
earned but not paid in the previous year; (iii) an amount in lieu of any Annual
Incentive Compensation determined under (c); plus (iv) any amounts otherwise
payable to Executive under the terms of the Company benefit plans and programs,
including but not limited to any stock incentive plans, in which he is a
participant, at the times such payments are due.

 

(c)                                  In lieu of payment of any unpaid Annual
Incentive Compensation, the Company shall pay the Executive or the Executive’s
estate the greater of (i) the average Annual Incentive Compensation paid to the
Executive during the two fiscal years prior to the fiscal year of his death or
Disability, or (ii) the amount of the Annual Incentive Compensation that the
Board of Directors determines would have been paid to the Executive if the
fiscal year ended on the last business day of day the month immediately before
his death or Disability based solely upon the earnings per share criterion and
multiplied by a fraction, the numerator of which is the number of months in the
fiscal year in which the Executive dies or becomes disabled that were completed
prior to his death or Disability and the denominator of which is 12.

 

6.3                               Voluntary Termination by the Executive.

 

(a)                                  The Executive may terminate this Agreement
at any time by giving the Chairman of the Board written notice of Executive’s
intent to terminate, delivered at least thirty (30) calendar days prior to the
effective date of such termination.  The termination shall become effective
automatically upon the expiration of the thirty (30) day notice period.  Such
notice shall also constitute the resignation by the Executive of any positions
he may hold as an officer and/or director of the Company and/or its Affiliates.

 

(b)                                 In the event such termination is other than
for Good Reason, death or Disability, the Company shall pay the Executive: 
(i) his accrued but unpaid Base Salary and accrued vacation pay through the date
of termination; (ii) any unpaid Annual Incentive Compensation earned but not
paid in the previous year; plus (iii) any amounts otherwise payable to Executive
under the terms of the Company benefit plans and programs, including but not
limited to any stock incentive plans, in which he is a participant, at the times
such payments are due.  In addition, any shares that have not vested under
Section 4.6 shall be forfeited.

 

5

--------------------------------------------------------------------------------


 

6.4                               Involuntary Termination by the Company Without
Cause.  The Company may terminate the Executive’s employment at any time by
notifying the Executive in writing of the Company’s intent to terminate,
effective thirty (30) calendar days following the date on which the Company
delivers such notice to the Executive.  If Executive’s employment is terminated
by the Company for reasons other than death, Disability or for Cause, then the
Executive shall not be entitled to benefits under any Company severance plan but
shall be entitled to the benefits provided below:

 

(a)                                  The Company shall pay the Executive an
amount equal to: (i) his accrued but unpaid Base Salary and accrued vacation pay
through the date of termination; (ii) any unpaid Annual Incentive Compensation
earned but not paid in the previous year; (iii) any amounts otherwise payable to
Executive under the terms of the Company benefit plans and programs, including
but not limited to any stock incentive plans, in which he is a participant, at
the time such payments are due, (iv) 0.75 times the Executive’s Covered
Compensation (as hereinafter defined) as a separation payment and (v), subject
to the Executive’s compliance with Sections 6.8 and 7, a Non-Compete Payment
equal to

 

1.25 times the Executive’s Covered Compensation as a Non-Compete Payment
(“Non-Compete Payment”).

 

(b)           “Covered Compensation” shall mean the Executive’s annualized Base
Salary plus the average of the Annual Incentive Compensation paid in the two
fiscal years prior to the fiscal year in which the Executive’s termination
occurs.  In the event two fiscal years have not been completed, the Annual
Incentive Compensation shall be deemed to be equivalent to the entire potential
cash incentive compensation payment payable to Executive pursuant to Section 4.2
for the year the Involuntary Termination Without Cause occurs.  For the period
between two fiscal years and five fiscal years, the average Annual Incentive
Compensation paid in the prior two fiscal years will be utilized, but in no
event will this amount ever be less than 50% of the potential Annual Incentive
Compensation shown in Appendix D.

 

(c)           As long as Executive remains in material compliance with the terms
and conditions of this Agreement, the Executive shall be paid the Non-Compete
Payment in twenty-four (24) equal monthly installments, with the first payment
to be made within twenty (20) days of Executive’s termination in accordance with
this Section 6.4, or, if required by Section 6.9, six months following
Executive’s termination.  Notwithstanding anything herein to the contrary, in
the event of a material breach by the Executive of any of the provisions
contained in Section 7 of this Agreement, that is not cured within thirty (30)
calendar days following Executive’s receipt of written notice from the Company
identifying the material breach, the Executive shall immediately forfeit his
right to any and all of the remaining scheduled Non-Compete Payments set forth
herein.

 

6

--------------------------------------------------------------------------------


 

(d)                                 For a period of 18 months after Executive’s
termination, or if less, the remainder of the term of this agreement under
section 1.1, the Company shall provide the Executive and Executive’s immediate
family with life and welfare benefits substantially similar to those provided
from time to time to similarly situated active senior executives of the Company.
The Company may satisfy its obligation under this paragraph by reimbursing the
Executive for any premiums the Executive pays for continuation coverage that the
Company is required to provide under section 601 of the Employee Retirement
Income Security Act of 1974 and by paying to the Executive the amount of any
premium that the Company would have paid on behalf of the Executive during
employment.  In the event that the Employee obtains substantially similar
benefits or coverage from another employer, these life and welfare benefits
shall be correspondingly reduced during such period following the Executive’s
termination.  Executive agrees to report any such coverage or benefits he
obtains to the Company.

 

(e)                                  Upon approval by the Compensation
Committee, any unvested stock options held by the Executive at the time of his
termination shall be deemed fully vested and exercisable, and Executive shall
have one (1) year from the date of his termination to exercise such stock
options.  In the event and to the extent appropriate Committee approval is not
obtained for the foregoing, the Company shall pay the Executive an equivalent
amount in cash, as determined by the Company in its reasonable discretion using
acceptable valuation methodologies such as the Black-Scholes method to value the
stock options.

 

(f)                                    Notwithstanding any other provision of
this Agreement, in the event of a material breach by the Executive of any of the
provisions contained in Section 7 of this Agreement, including the
non-competition provisions set forth in Appendix C, that is not cured within
thirty (30) calendar days following Executive’s receipt of written notice from
the Company identifying the material breach, the Executive shall immediately
forfeit his right to any and all of the remaining scheduled Non-Compete Payments
described in paragraphs (a) and (c) of this Section 6.4.

 

7

--------------------------------------------------------------------------------


 

6.5                               Termination for Cause.

 

(a)                                  The Company may terminate the Executive’s
employment for “Cause.”

 

(i)  “Cause” shall mean (1) The Executive’s conviction, plea of “guilty” or plea
of “no contest” to any crime constituting a felony in the jurisdiction in which
it is committed or to any crime involving dishonesty or willful misconduct that
materially injures or is likely to materially injure the Company, (2) willful
violation of any significant Company policy that materially injures the Company
and which violation Executive fails to cure after thirty (30) days written
notice to Executive of such violation, (3) fraud, (4) consistent gross neglect
of duties or wanton negligence by the Executive in the performance of his duties
to the Corporation or its Affiliate, or (5) willful failure by the Executive to
substantially perform (for reasons other than Disability) the Executive’s duties
under Sections 2 and 3 or any other duties reasonably assigned or appropriate to
the Executive’s position, which failure is not cured within thirty (30) days
after written notice to Executive of such failure, or the material breach by
Executive of the terms of this Agreement, which material breach is not cured
within thirty (30) days after written notice to Executive of such default.

 

(ii)  Notwithstanding the foregoing, the Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
the Executive a copy of a written notice of termination which shall include a
determination by the Board of Directors finding that, in the good faith opinion
of the Board of Directors, the Executive was guilty of conduct constituting
“Cause” as set forth in this paragraph and specifying the particulars thereof in
detail.  The termination of employment shall be effective upon the giving of
such notice in accordance with the provisions of this Section.

 

(b)                                 In the event of termination of the
Executive’s employment for “Cause,” the Company shall pay the Executive his
accrued and unpaid Base Salary through the date notice of termination is
delivered to the Executive in accordance with the provisions of this Section,
plus any amounts otherwise payable to Executive under the terms of the Company
benefit plans and programs, including but not limited to any stock incentive
plans, in which he is a participant, at the times such payments are due.

 

6.6                               Termination for Good Reason.

 

(a)                                  The Executive may terminate his employment
for Good Reason (as defined below) by giving the Chairman of the Board thirty
(30) days’ written notice of termination, stating in reasonable detail the facts
and circumstances claimed to provide a basis for such termination.  In the event
of termination for Good Reason, the Company shall pay and provide to the
Executive the amounts and benefits set forth in Section 6.4 hereof in the manner
specified therein.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Good Reason shall mean, without the
Executive’s express written consent, the occurrence of any one or more of the
following:

 

(i)                                     The assignment to the Executive of any
duties inconsistent with his status as President and CEO of the Company or a
substantial reduction in the nature or status of the Executive’s
responsibilities from those set forth in Section 2 hereof.

 

(ii)                                  A reduction by the Company in the
Executive’s Base Salary payable under Section 4.1 hereof, as the same may be
increased from time to time;

 

(iii)                               The Company’s requiring the Executive to be
based at a location which is more than fifty (50) miles from the current
principal location of the Company without the Executive’s consent;

 

(iv)                              The failure by the Company to continue to
provide the Executive with the incentive compensation and benefits set forth in
Section 4 hereof;

 

(v)                                 The failure by the Company to pay the
Executive any portion of the Executive’s current cash compensation, when due;

 

(vi)                              The failure of the Company to obtain a
satisfactory agreement from any successor to assume and agree to perform the
Agreement, as contemplated in Section 9.1 hereof; or

 

(vii)                           Any purported termination of the Executive’s
employment which does not comply with the applicable provisions of Section 6 of
this Agreement, and, for purposes of the Agreement, no such purported
termination shall be effective.

 

Notwithstanding the foregoing, none of the events described in clauses
(i) through (vii) of this Section 6.6(b) shall constitute Good Reason unless
Executive shall have notified the Company in writing describing the events which
constitute Good Reason and then only if the Company shall have failed to cure
such event within thirty (30) days after the Company’s receipt of such written
notice.

 

(c)                                  The Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness.  However, the Executive’s failure to assert
Good Reason within six (6) months from the time he had knowledge of the
circumstance constituting Good Reason shall constitute a waiver of his right to
terminate employment for Good Reason with respect to such event only.

 

9

--------------------------------------------------------------------------------


 

6.7                               Voluntary Termination by the Executive,
following a “Change of Control” (as defined below).

 

(a)                                  In the event the Executive elects to
terminate his employment within one (1) year following the date of a Change of
Control, the Company shall pay and provide to the Executive the amounts and
benefits set forth in Section 6.4 hereof in the manner specified therein.

 

(b)                                 For purposes of this Agreement, a “Change of
Control” of the Company shall be deemed to have occurred if and when:

 

(i)                                     There shall be consummated either: 
(i) any consolidation or merger of the Company in which the majority of the
Board of Directors are not on the continuing or surviving Board of Directors or
pursuant to which shares of the Company’s common stock are converted into cash,
securities or other property, other than a consolidation or merger of the
Company in which each holder of the Company’s common stock immediately prior to
the merger has, upon consummation of the merger, the same proportionate
ownership of common stock of the surviving corporation as such holder had of the
Company’s common stock immediately prior to the merger; or (ii) any sale, lease
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) or all or substantially
all of the assets of the Company; or

 

(ii)                                  The shareholders of the Company shall
approve any plan or proposal for the liquidation or dissolution of the Company;

 

6.8                               Payments Conditioned on Waiver. 
Notwithstanding any other provision of this Agreement, where a payment is due to
Executive under Section 6.4, 6.6 or 6.7 hereunder, no such payments shall be
made unless and until Executive (or his Estate) shall have executed a copy of a
waiver and release in a form substantially similar to the form annexed hereto as
Appendix “B” as modified for the actual reason of departure, provided, however,
that any such waiver and release shall expressly protect all rights and benefits
of Executive under this Agreement, including without limitation, the rights
under Sections 6.4, 6.6 and 6.7.

 


6.9                               PAYMENTS.  EXCEPT AS SPECIFICALLY PROVIDED
HEREIN, ALL OBLIGATIONS OF THE COMPANY TO MAKE PAYMENTS AND TAKE ANY ACTIONS
UNDER THIS AGREEMENT SHALL BE DISCHARGED WITH ALL REASONABLE PROMPTNESS AND IN
NO EVENT GREATER THAN THIRTY (30) DAYS FOLLOWING THE DATE UPON WHICH SUCH
OBLIGATION OR ACTION ARISES.  IN THE EVENT THAT THE COMPANY DETERMINES THAT ANY
PAYMENTS UNDER THIS AGREEMENT ARE SUBJECT TO THE RESTRICTIONS OF SECTION 409A OF
THE INTERNAL REVENUE CODE, THEN PAYMENT SHALL NOT MADE UNTIL SIX MONTHS FROM THE
DATE THAT THE EXECUTIVE’S EMPLOYMENT TERMINATES.  FURTHERMORE, THE TIME OF
PAYMENT OF ANY AMOUNTS DUE OR PERFORMANCE BY CASCADE OF ANY OBLIGATIONS UNDER
SECTION 6.4(C), (D) AND (E) SHALL BE DELAYED UNTIL THE EXECUTIVE’S WAIVER AND
RELEASE UNDER SECTION 6.8 BECOMES EFFECTIVE AND ENFORCEABLE.

 

10

--------------------------------------------------------------------------------


 


6.10                        LIMITATION ON PAYMENTS.

 


ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT IT
SHALL BE DETERMINED THAT ANY PAYMENT OR DISTRIBUTION BY THE COMPANY TO THE
EXECUTIVE OR FOR THE EXECUTIVE’S BENEFIT (WHETHER PAID OR PAYABLE OR DISTRIBUTED
OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THE AGREEMENT OR OTHERWISE) (A
“PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE OR ANY INTEREST OR PENALTIES ARE INCURRED BY THE EXECUTIVE WITH RESPECT TO
SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES,
ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN SUCH
PAYMENTS SHALL BE REDUCED TO THE LARGEST PORTION OF THE PAYMENT THAT WOULD
RESULT IN NO PORTION OF THE PAYMENT BEING SUBJECT TO THE EXCISE TAX.  IF A
REDUCTION IN PAYMENTS OR BENEFITS CONSTITUTING “PARACHUTE PAYMENTS” IS NECESSARY
TO AVOID ANY PORTION OF THE PAYMENTS OR BENEFITS BEING SUBJECT TO THE EXCISE
TAX, THEN REDUCTIONS SHALL BE APPLIED IN THE FOLLOWING TYPES OF PAYMENTS IN THE
ORDER SPECIFIED:  REDUCTION OF CASH PAYMENTS, REDUCTION OF EMPLOYEE BENEFITS;
AND CANCELLATION OF ACCELERATED VESTING OF STOCK AWARDS.  IF ACCELERATION OF
VESTING OF STOCK AWARD COMPENSATION IS TO BE REDUCED, THEN SUCH ACCELERATION OF
VESTING SHALL BE CANCELLED IN THE REVERSE ORDER OF THE DATE OF GRANT OF THE
EXECUTIVE’S STOCK AWARDS.


 


SECTION 7.                                          CONFIDENTIALITY;
NON-COMPETITION


 

In consideration of his employment by the Company as chief executive officer and
of the confidential information that the Executive will acquire by virtue of
such employment, the Executive agrees to comply with the confidentiality and
non-competition provisions of this Section 7.

 

7.1                               Confidentiality.  During the Term of this
Agreement and thereafter for a period of five (5) years, the Executive will not
directly or indirectly divulge or appropriate to his own use, or to the use of
any third party, any “trade secrets” or “confidential information” (as defined
in Section 7.2) of the Company or any of the Company’s Affiliates (hereinafter,
the Company and its subsidiaries and affiliates shall be collectively referred
to as the “Company Group”), except as may be in public domain other than by
violation of the Agreement or as may be required by law.

 

7.2                               Trade Secrets and Confidential Information. 
“Trade Secrets” as used herein means all secret discoveries, inventions,
formulae, designs, methods, processes, techniques of production and know-how
relating to the Company Group’s business.  “Confidential Information” as used
herein means the Company’s internal policies and procedures, suppliers,
customers, financial information and marketing practices, as well as secret
discoveries, inventions, formulae, designs, techniques of production, know-how
and other information relating to the Company Group’s business not rising to the
level of a trade secret under applicable law.

 

11

--------------------------------------------------------------------------------


 

7.3                               Non-Competition.  Executive acknowledges that
the Company has a reasonable and legitimate business interest in protecting its
Trade Secrets and Confidential Information from use by or disclosure to other
individuals, companies or entities that compete with the regulated natural gas
distribution and interstate transmission businesses of the Company (the
“Restricted Business”).  Accordingly, the terms of the Non-Competition
provisions in Appendix C shall apply.

 

7.4                               Injunctive Relief.   The Executive
acknowledges that he will be fully able to earn an adequate livelihood for
himself and his dependents if Sections 7.1, 7.2 or 7.3 should be specifically
enforced against him, and that Sections 7.1, 7.2 and 7.3 merely prevent unfair
competition against the Company for a limited period of time.  The Executive
acknowledges that, by virtue of the Executive’s employment with the Company, the
Executive will have access to and maintain an intimate knowledge of the
Company’s activities and affairs, including Trade Secrets and Confidential
Information and other confidential matters.  As a result of such access and
knowledge, and because of the unique service that the Executive is capable of
performing for the Company or one of its competitors, the Executive acknowledges
that the services to be rendered by the Executive pursuant to this Agreement are
of a character giving them a peculiar value, the loss of which cannot adequately
or reasonably be compensated by money damages.  Consequently, the Executive
agrees that:

 

(a)  Any breach or threatened breach by the Executive of the Executive’s
obligations under Sections 7.1, 7.2 or would cause irreparable injury to the
Company.

 

(b)  The Company shall be entitled to preliminary and injunctive relief
enjoining the Executive from violating such provisions, and money damages in the
amount of any fees, compensation, benefits, profits or other remuneration earned
by the Executive or any competitor of the Company as a result of such breach,
together with interest, and costs and attorneys’ fees expended to collect such
damages or secure such injunctive relief.

 

(c)  Severance benefits under Section 6.4 paid or payable on or after the date
of the breach of the Executive’s obligations under Sections 7.1, 7.2 or 7.3
shall be forfeited.  Benefits paid after the breach of the Executive’s
obligations under Sections 7.1, 7.2 or 7.3 shall be added to the amount of any
award in the Company’s favor.

 

(d)  Nothing in this Agreement shall be construed to prohibit the Company from
pursuing any other remedy, the Company and the Executive having agreed that all
such remedies shall be cumulative.

 

12

--------------------------------------------------------------------------------


 

(e)  The restrictions set forth in Sections 7.1, 7.2 or 7.3 shall be construed
as independent covenants, and shall survive the termination or expiration of
this Agreement, and the existence of any claim or cause of action against the
Company, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the restrictions
contained in Sections 7.1, 7.2 or 7.3. The Executive hereby consents and waives
any objection to the jurisdiction over his person or the venue of any courts
within the state of Washington with respect to any proceedings in law or in
equity arising out of Sections 7.1, 7.2 or 7.3.  If any court of competent
jurisdiction shall hold that any of the restrictions contained in Sections 7.1,
7.2 or 7.3 is unreasonable as to time, geographical area or otherwise, said
restrictions shall be deemed to be reduced to the extent necessary in the
opinion of such court to make their application reasonable.

 


SECTION 8.                                          INDEMNIFICATION


 

The Company hereby covenants and agrees, to the fullest extent permitted by law,
to indemnify and hold harmless the Executive fully, completely and absolutely
against and in respect to any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney’s fees),
losses, and damages resulting from the Executive’s good faith performance of his
duties and obligations under the terms of this Agreement.

 


SECTION 9.                                          ASSIGNMENT


 

9.1                               Assignment by the Company.  This Agreement may
be assigned or transferred to, and shall be binding upon and shall inure to the
benefit of, any successor of the Company, and any successor shall be deemed
substituted for the “Company” for all purposes under this Agreement.  As used in
this Agreement, the term “successor” shall mean any person, firm, corporation,
or business entity which at any time, whether by merger, purchase, or otherwise,
acquires all or substantially all of the assets of the Company.  Except as
herein provided, this Agreement may not be assigned by the Company.

 

9.2                               Assignment by Executive.  This Agreement shall
inure to the benefit and be enforceable by the Executive’s personal or legal
representatives, executors, and administrators, successors, heirs, distributes,
devisees and legatees.  If the Executive should die while any amounts payable to
the Executive hereunder remain outstanding, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, or other designee or, in the absence of such
designee, to the Executive’s estate.

 

13

--------------------------------------------------------------------------------


 


SECTION 10.                                   DISPUTE RESOLUTION AND NOTICE

 

10.1                        Arbitration.  Subject to Section 7.4, any dispute or
controversy arising under or in connection with this Agreement shall be settled
by arbitration, conducted before a panel of three (3) arbitrators sitting in a
location selected by the Executive within fifty (50) miles of the location of
his employment with the Company, in accordance with the rules of the mutually
agreed Arbitration Panel selected.  In the event mutual agreement cannot be
obtained relating to the Arbitration Panel or its procedures, the parties agree
to utilize a panel of three (3) arbitrators sitting in a location selected by
the Executive within fifty (50) miles of the location of his employment with the
Company, in accordance with the rules of the American Arbitration Association
then in effect.  Judgment may be entered on the award of the arbitrator in any
court having proper jurisdiction.  In the event an arbitration proceeding is
filed, the costs of arbitration shall be born solely by the Company. In
addition, the Company shall be solely responsible for all of its legal and other
expenses associated with any dispute or arbitration.   Executive shall have the
authority, in his sole discretion, to hire counsel to represent the Executive in
connection with any dispute arising out of this Agreement or in such arbitration
proceeding at his sole expense.  Notwithstanding anything to the contrary
contained herein, the Executive will only be responsible for his legal and
associated expenses associated with any dispute or arbitration up to a total
amount of $25,000.  Any reasonably incurred amounts in excess of this would be
paid by the company as incurred by the Executive.

 

10.2                        Notice.  For the purpose of this Agreement, any
notices, requests, demands, or other communications provided for by this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or by recognized overnight delivery service
(such as, but not limited to, Federal Express), to the Executive at the last
address he has filed in writing with the Company or, in the case of the Company,
at its principal offices, to the attention of the Chairman of the Board.

 


SECTION 11.                                   MISCELLANEOUS


 

11.1                        Gender and Number.  Except where otherwise indicated
by the context, any masculine term used herein also shall include the feminine,
the plural shall include the singular, and the singular shall include the
plural.

 

11.2                        Modification.  This Agreement shall not be varied,
altered, modified, canceled, changed, or in any way amended except by mutual
agreement of the parties in a written instrument executed by the parties hereto
or their legal representatives.

 

11.3                        Severability.  In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect.

 

14

--------------------------------------------------------------------------------


 

11.4                        Counterparts.  This Agreement may be executed in one
(1) or more counterparts, each of which shall be deemed to be an original, but
all of which together will constitute one and the same Agreement.

 

11.5                        Tax Withholding.  The Company may withhold from any
benefits payment under this Agreement all federal, state, city, or other taxes
as may be required pursuant to any law or governmental regulation or ruling.

 

11.6                        Beneficiaries.  The Executive may designate one or
more persons or entities as the primary and/or contingent beneficiaries of any
amounts to be received under this Agreement in the event of Executive’s Death or
Disability.  The Executive may make or change such designation at any time.

 

Section 12.                                   Governing Law

 

To the extent not preempted by federal law, the provisions of this Agreement
shall be construed and enforced in accordance with the laws of the state of
Washington, without regard to conflicts of law principles.

 

Section 13.                                   Survival of Termination

 

Sections 6 (as applicable to the circumstances for termination), 7, 8, 9, 10, 11
and 12 shall survive the termination of this Agreement.

 

Section 14.                                   The Company represents and
warrants that Larry Pinnt is duly authorized to bind the Company and authorized
to execute this agreement on behalf of Company.

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement,
as of the day and year first above written.

 

CASCADE NATURAL GAS COMPANY

EXECUTIVE

 

 

 

 

By:

/s/ Larry Pinnt

 

/s/ David W. Stevens

 

 

Larry Pinnt, Chairman

David W. Stevens

 

 

15

--------------------------------------------------------------------------------


 

APPENDIX A

Perquisites for Chief Executive Officer

 

In addition to the compensation describe in the employment agreement, the
Company shall provide the Executive with the following additional perquisites:

 

1.  Relocation Allowance.  The Company shall pay the Executive a relocation
allowance that shall consist of the following:

 

a.  Reasonable closing costs in connection with the sale of the Executive’s
residence at the date of the agreement and in connection with the purchase of a
replacement residence in the greater Seattle area within 18 months of employment

 

b.  A monthly living allowance of up to $2,000 for a period of six (6) months
from the Executive’s date of hire, payable to the Executive or the Executive’s
landlord to cover actual living expenses during the Executive’s move from
Austin, Texas to the Seattle area.  Payment of any living expenses in excess of
$2,000 per month requires approval of the Chairman of the Board.

 

c.  Reasonable costs of moving the Executive’s household furnishings from
Austin, Texas to the Seattle area in an amount not to exceed $ 25,000 without
prior approval by the Chairman of the Board of Directors.

 

d.  The cost of airfare and reasonable accommodations in the Seattle area for
the Executive and his family to cover the cost of looking for a replacement
residence for up to four (4) separate visits.

 

e.  The cost of round-trip airfare between Seattle and Austin for two trips per
month for a period of up to 6 months to allow the Executive the opportunity to
spend time with his family prior to his family’s move to Seattle.

 

2.  Agreed that any flight over 3 hours should be booked as first class
recognizing the current cost of tickets.

 

3.   Miscellaneous Allowance.  The Company shall provide the Executive with a
monthly allowance of $1,500 to provide for the lease or purchase of a car,
payment of club dues and other such expenses.  In addition, the Company will pay
the initiation fee for the Stevens’ family to join the Bellevue Athletic Club. 
The Executive shall not be required to document any such expenditures but will
responsible for all taxes (including required tax withholding) on such
allowance.  The Company agrees that Executive will be reimbursed for approved
business related mileage at the prevailing IRS rate of reimbursement.

 

4.  The Executive will take the standard new employee physical tests at company
expense.

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B

Required Release of Claims

 

AGREEMENT AND GENERAL RELEASE

 

Cascade Natural Gas Corporation (“Cascade”) and Executive, his heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Agreement and General Release as “Executive”), agree:

 

1.                                      Last Day of Employment.  Executive’s
last day of employment with Cascade will be                              .

 

2.                                      Consideration.  In consideration for
signing this fully executed original Agreement and General Release and in
compliance with the promises made herein, Cascade agrees to provide the payments
and other benefits described in Section 6.4 of the Executive’s employment
agreement with Cascade to Executive after receiving the original of this fully
executed Agreement and General Release and the original letter from Executive in
the form attached hereto as Exhibit ”A.”  Executive acknowledges that he would
not otherwise receive this consideration but for signing this Agreement and
General Release.

 

3.                                      General Release of Claims.  Executive
knowingly and voluntarily releases and forever discharges, to the full extent
permitted by law, Cascade, its parent corporation, affiliates, subsidiaries,
divisions, successors, predecessors and assigns and the current and former
employees, attorneys, insurers, partners, owners, officers, directors,
shareholders, agents thereof, the employee benefit plan for Cascade, plan
fiduciaries and plan administrators (whether internal or external),
(collectively referred to as “Releasees”), of and from any and all claims, known
and unknown, asserted and unasserted, Executive has or may have against
Releasees as of the date of execution of this Agreement and General Release,
including, but not limited to, any alleged violation of:

 

•                  Title VII of the Civil Rights Act of 1964, as amended;

•                  The Civil Rights Act of 1991;

•                  Sections 1981 through 1988 of Title 42 of the United States
Code, as amended;

•                  The Employee Retirement Income Security Act of 1974, as
amended;

•                  The Immigration Reform and Control Act, as amended;

•                  The Americans with Disabilities Act of 1990, as amended;

•                  The Workers Adjustment and Retraining Notification Act, as
amended;

•                  The Occupational Safety and Health Act, as amended;

•                  The Sarbanes-Oxley Act of 2002;

•                  The Family Medical Leave Act, as amended to the extent
permitted by law;

•                  The Equal Pay Act, as amended;

•                  Washington Law Against Discrimination, as amended, RCW 49.60
et seq.;

•                  The National Labor Relations Act;

•                  The Age Discrimination in Employment Act of 1967, as amended;

•                  The Older Workers Benefit Protection Act;

 

Executive’s initials 

 

 

B-1

--------------------------------------------------------------------------------


 

•                  The Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
to the extent permitted by law;

•                  Any provision of Title 49 of the Revised Code of Washington;

•                  The Washington Minimum Wage Law, as amended, to the extent
permitted by law;

•                  Any provision of Title 296 of the Washington Administrative
Code;

•                  Any claim for failure to pay wages, bonuses, or commissions,
including any claim for liquidated or double damages, to the extent permitted by
law;

•                  The Industrial Insurance Act of Washington, as amended, to
the extent permitted by law;

•                  The Washington Consumer Protection Act, RCW 19.86 et seq.;

•                  Any claim under a Collective Bargaining Agreement;

•                  Any claim for negligent misrepresentation, intentional
misrepresentation or fraud;

•                  Any claim for intentional injury, intentional infliction of
emotional distress, negligence, negligent infliction of emotional distress,
negligent hiring, supervision or retention, or defamation;

•                  Any claim for disparate impact on any basis;

•                  Any claim for discrimination, harassment, failure to
accommodate or retaliation;

•                  Any public policy, contract, tort, or common law, including
but not limited to claim(s) for wrongful termination in violation of public
policy, wrongful termination for any reason, or constructive discharge;

•                  Any claim for breach of any term or condition of an employee
handbook or policy manual, including any claim for breach of any promise of
specific treatment in specific circumstances;

•                  Any claim for breach of contract, including but not limited
to an employment contract;

•                  Any claim for violation of any legal or equitable duty of
good faith and fair dealing;

•                  Any other federal, state or local civil or human rights law
or any other local, state or federal law, regulation or ordinance; or

 

Notwithstanding the foregoing, the release set forth in this section shall not
apply to any vested benefits accrued by Executive prior to the effective date of
this Agreement under any compensation or benefit plan maintained by Cascade for
the benefit of its employees that is subject to section 203 of ERISA or to any
claims for payments described in Section 2 of this Agreement and General Release
and Section 6.4 of Executive’s employment agreement with Cascade.

 

4.                                      Indemnity.  In the event of any claims
against Executive that may arise out of his employment, Cascade will in good
faith, defend, indemnity and hold harmless Executive in the same manner and to
the same extent that it would any officer then in the employ of Cascade and only
to that extent.

 

B-2

--------------------------------------------------------------------------------


 

5.                                      Non-Disparagement Obligation. 
Executiveshall not defame, disparage or demean Cascade or any director, officer,
employee or agent of the same in any manner whatsoever; and directors and
officers of Cascade shall not defame, disparage or demean Executive in any
manner whatsoever.  This paragraph shall not preclude either party from
responding truthfully to inquiries made in connection with any legal or
governmental proceeding pursuant to subpoena or other legal process.  As a
material portion of this Agreement and General Release, Executiveagrees that he
will not appear as a witness in any matter adverse to Cascade except under
subpoena and will not provide any consultative services that are adverse to
Cascade in any way.  Executive also agrees that if he is at any time requested
to provide information, whether by subpoena or otherwise, in any matter
involving or affecting Cascade in which Executive was involved during his tenure
as an employee, Executive will (1) notify Cascade as soon as practicable, but in
any event before providing the requested information; and (2) provide Cascade
the opportunity to participate in any meeting or proceeding to provide such
information.

 

6.                                      Affirmations.

 

6(a).                        Executive affirms that he has not filed, caused to
be filed, or presently is a party to any claim, complaint, or action against
Cascade in any forum or form.

 

6(b).                        Executive further affirms that he has been paid
and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which he may currently be entitled and that no other compensation,
wages, bonuses, commissions and/or benefits are currently due to him, except
(1) for previously accrued paid time off, (2) for payments described in
section 6.4 of the Executive’s employment agreement with Cascade, and (3) as
provided in this Agreement and General Release.

 

6(c).                        Executive furthermore affirms that he has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the Family and Medical Leave Act.

 

7.                                      Taxation.  If any taxing authority
determines that any portion of the [per agreement] is taxable, Executive agrees
to pay all taxes, penalties, and interest assessed and to hold harmless and
indemnify Cascade for all amounts assessed.  Releasees make no representation as
to the taxability of the amounts paid to Executive.

 

B-3

--------------------------------------------------------------------------------


 

8.                                      Governing Law and Interpretation.  This
Agreement and General Release shall be governed and conformed in accordance with
the laws of Washington State without regard to its conflict of laws provision. 
In the event Executive or Cascade breaches any provision of this Agreement and
General Release, Executive and Cascade affirm that either may institute an
action to specifically enforce any term or terms of this Agreement and General
Release.  Should any provision of this Agreement and General Release be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, excluding the general release language, such
provision shall immediately become null and void, leaving the remainder of this
Agreement and General Release in full force and effect.

 

9.                                      Amendment.  This Agreement and General
Release may not be modified, altered or changed except upon express written
consent of all parties wherein specific reference is made to this Agreement and
General Release.

 

10.                               Revocation.  Executive may revoke this
Agreement and General Release for a period of seven calendar days following the
day he executes this Agreement and General Release.  Any revocation within this
period must be submitted, in writing, to Larry Rosok and state, “I hereby revoke
my acceptance of our Agreement and General Release.”  The revocation must be
personally delivered to Larry Rosok or the designee of Rosok, or mailed and
postmarked within seven calendar days of execution of this Agreement and General
Release to:

 

Mr. Larry Rosok

222 Fairview Avenue

Seattle, WA  98109

 

This Agreement and General Release shall not become effective or enforceable
until the revocation period has expired and a letter in the form attached as
Exhibit ”A,” dated and signed no sooner than eight days after Executive dates
and signs this Agreement and General Release, is received by Larry Rosok.  If
the last day of the revocation period is a Saturday, Sunday or legal holiday in
Washington State, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday or legal holiday.

 

                                              
11.                                                        Entire Agreement. 
This Agreement and General Release together with the Section 6 (as applicable to
the circumstances for termination) and Sections 7, 8, 9, 10, 11, and 12 of
Executive’s employment agreement with Cascade which are fully incorporated
herein, sets forth the entire agreement between the parties hereto, and fully
supersedes any prior obligations of Releasees to Executive, except Executive’s
rights under sections 6.4, 6.6 and 6.7 of the Executive’s employment agreement
with Cascade.  Executiveacknowledges he has not relied on any representations,
promises, or agreements of any kind made to him in connection with his decision
to accept this Agreement and General Release, except for those set forth in this
Agreement and General Release.

 

B-4

--------------------------------------------------------------------------------


 

12.                               Counterparts and Facsimile Signatures.  This
Agreement and General Release may be executed in counterparts, and, as executed,
shall constitute one agreement.  A facsimile signature shall be considered the
same as the original, provided that the original signature page is delivered
within ten days.

 


EXECUTIVE HAS BEEN ADVISED THAT HE HAS AT LEAST TWENTY-ONE CALENDAR DAYS TO
CONSIDER THIS AGREEMENT AND GENERAL RELEASE AND HEREBY IS ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.


 


EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE CALENDAR DAY CONSIDERATION PERIOD.


 


HAVING HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAVING ELECTED TO
EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE PROMISES AND TO
RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH “2” ABOVE, EXECUTIVE FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS DOCUMENT INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST CASCADE AND/OR
RELEASEES.


 

IN WITNESS WHEREOF, Executive hereto knowingly and voluntarily executes this
Agreement and General Release as of the date set forth below:

 

 

 

 

Dated:

 

 

Executive

 

 

 

 

 

 

 

Dated:

 

 

Larry Rosok

 

 

For Cascade Natural Gas Corporation

 

 

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Mr. Larry Rosok

Cascade Natural Gas Corporation

222 Fairview Avenue

Seattle, WA  98109

 

Re:                               Agreement and General Release

 

Dear Mr. Rosok:

 

On                (date), I executed an Agreement and General Release between
myself and Cascade Natural Gas Corporation.  I was advised by Cascade in
writing, to consult with an attorney of my choosing, prior to executing this
Agreement and General Release.

 

More than seven calendar days have elapsed since I executed the above-mentioned
Agreement and General Release.  I have at no time revoked my acceptance or
execution of that Agreement and General Release and hereby reaffirm my
acceptance of that Agreement and General Release.  Therefore, in accordance with
the terms of the Agreement and General Release, I hereby request payment of the
monies described in Paragraph “2” of that Agreement.

 

Dated this       day of               , 2005.

 

Very truly yours,

 

 

Executive

 

 

NOTICE:  Per paragraph 10 of the Release, DO NOT SIGN THIS LETTER, until eight
days after you have signed the Agreement and General Release

 

B-6

--------------------------------------------------------------------------------


 

APPENDIX C

Non-Competition

 

(a) In the event that the Executive’s employment terminates for any reason, and
in consideration of the initial employment of the Executive and of the
Non-Compete Payment (as defined in Section 6.4(a)) to Executive set forth in
this Agreement and in order to protect the Company’s Confidential Information
and Trade Secrets from intentional or inadvertent disclosure to or use by a
competitor, Executive agrees that in the specified Geographical Area (as that
term is hereinafter defined) for a period of two (2) years after the Termination
Date, Executive will not alone, or in any capacity with another firm,
corporation, institution, individual or other entity:

 

(i) directly or indirectly engage in the Restricted Business (as defined in
Section 7.3) in the Specified Geographic Area, nor will Executive become a
significant investor in or a principal, officer, director, employee,
representative or agent of any venture or enterprise of whatever kind that is
engaged in the Restricted Business within the Specified Geographic Area (except
as a passive investor in publicly held companies) provided that, nothing in this
Section shall restrict the Executive’s employment by or association with any
entity, venture or enterprise which engages in the Restricted Business in the
Specified Geographic Area so long as the following conditions are complied with:
(A) the Executive’s employment or association with such entity, venture or
enterprise is limited to work which is not part of the Restricted Business of
such entity; (B) the Executive’s employer takes all reasonable measures to
ensure that the Executive is not involved with or consulted in any aspect of
developing, marketing or servicing of such Restricted Business; and (C) the
Executive, prior to accepting employment with any new employer, (for which the
Executive has a reasonable belief that his new position is or may be contrary to
this Agreement) informs that employer of this Section of the Agreement and
provides that employer with a copy of this Section of the Agreement,

 

(ii) directly interfere or attempt to interfere with the Company’s relationships
with any of its current customers or suppliers,

 

(iii) directly or indirectly through others, induce, encourage or solicit, or
attempt to induce, encourage or solicit, any employee of the Company, or its
Affiliates, to terminate the employee’s employment with the Company or Affiliate
(it being understood that, e.g., newspaper advertisements and other similar
general solicitations or hiring an employee of the Company who has already
ceased employment with the Company shall not be a violation of this provision),
or

 

C-1

--------------------------------------------------------------------------------


 

(iv) unless otherwise required by law or agreed to in writing by Company or in
connection with generic proceedings not specifically targeting the Company,
directly or indirectly through others, provide testimony or consulting advisory
services to or for any (i) current customer or supplier of the Restricted
Business of the Company, (ii) competitor of the Restricted Business of the
Company in the Geographic Area, or (iii) intervenor, federal agency, public
utility commission, division or any governmental agency in or for, with respect
to any of clauses (i), (ii) or (iii) above, a proceeding, docket or
investigation that directly affects the Restricted Business of the Company
and/or in a proceeding which the Company is a participant, in the case of each
of the foregoing within the Specified Geographic Area.

 

(b) ”Specified Geographic Area” shall mean any city, town, municipality or
environs in which the Company provides the Restricted Business as of or
immediately prior to the Termination. It is understood that the Specified
Geographical Area set forth in this Section 7.3 is divisible so that if this
Section 7.3 is found to be invalid or unenforceable in an included geographical
area, that area shall be severable and this Section 7.3 shall remain in effect
for the remaining included geographical areas in which this Section is valid.

 

(c) Executive agrees that the limitations imposed in this Section 7.3 as to
duration of restrictions, geographical area, and/or scope of activity to be
restrained are reasonable and not greater than necessary to protect the
Company’s Trade Secrets and Confidential Information and its legitimate business
interests. Executive further agrees that the non-competition provisions of this
Agreement are valid, enforceable and are ancillary to an otherwise enforceable
agreement. In the event that, notwithstanding the foregoing, any of the
provisions of this Section 7.3 hereof shall be held to be invalid or
unenforceable, the remaining provisions thereof shall nevertheless continue to
be valid and enforceable as though the invalid or unenforceable parts had not
been included therein. In the event that any provision of this Section 7.3
relating to time period and/or areas of restriction shall be declared by a court
of competent jurisdiction to exceed the maximum time period or areas such court
deems reasonable and enforceable, said time period and/or areas of restriction
shall be deemed to become and thereafter be the maximum time period and/or areas
which such court deems reasonable and enforceable.

 

(d) For each new job or position with a company or entity in the regulated
natural gas business in the specified Geographic Area or that sells or supplies
such products and/or services, in the specified Geographic Area, that the
Executive accepts during the two (2) year period following the Termination Date,
Executive shall disclose in writing the identity of the new employer and the new
job duties of the Executive. Executive shall provide such information to the
Company within ten (10) business days of Executive’s acceptance of such position
or job. The Company shall keep all such information confidential and not
disclose such information to any third party.

 

C-2

--------------------------------------------------------------------------------


 

APPENDIX D

Officer Incentive Plans

 

SHORT TERM INCENTIVES:

 

1.                 Key Performance Plan:

a.               Grade 9 managers and above are eligible to participate.

b.              The Company will set aside a bonus pool from which individual
payouts are made that will generally equal a percentage from 0 to 200% (the
“Funding Percentage”) of the sum of the Midpoint Payouts established for all
eligible employees.  The percentage of Midpoint Payouts set aside in the bonus
pool is based on the extent to which the Company’s earnings per share (“EPS”)
for a fiscal year meets or exceeds a set target.

c.               Individual payouts to eligible participants are made out of the
bonus pool and are based on the following factors:

i.                  70% of the Midpoint Payout for the individual times the
Funding Percentage determined under (b)

ii.               30% of the Midpoint Payout for the individual times the
Funding Percentage times the percentage (not to exceed 200%) of Key Performance
Goals achieved by the individual

d.              The Midpoint Payout as a percentage of base pay is;

i.                  CEO 50%.  (Payout range from 0-100% of base pay.)

ii.               CFO and COO 45%

iii.            Senior Vice Presidents 25%

iv.           Other Officers 20%

v.              Other managers from 10% to 4%.

e.               In no event will the sum of all awards exceed the bonus pool. 
Individual awards shall be reduced pro rata to the extent necessary to avoid
paying more than the bonus pool.  Any amount remaining in the bonus pool after
payment of individual awards reverts to the Company’s general fund.

 

2.                 Team Incentive Plan:

a.               All salaried employees are eligible to participate.

b.              The Company will set aside a bonus pool from which individual
payouts are made that will generally equal a percentage from 0 to 200% % (the
“Funding Percentage”) of the sum of the Midpoint Payouts established for all
eligible employees.  The percentage of Midpoint Payouts set aside in the bonus
pool is based on the extent to which the Company’s earnings per share (“EPS”)
for a fiscal year meets or exceeds a set target.

c.               Individual Payouts are made out of the bonus pool and are based
on the following performance factors:

i.                  Payouts are determined by five operating performance
measures described in the plan.

 

D-1

--------------------------------------------------------------------------------


 

ii.               Payouts to regional employees are based on the performance of
their region.

iii.            Payouts to General Office employee are based on total company
performance.

d.              The amount paid out to any eligible employee shall be equal to
Funding Percentage times Midpoint payout times the percentage (not to exceed
200%) of the five operating measures achieved for the region (or General Office)
where the individual is employed.

e.               Payout as a percentage of base pay ranges from 0-8%.

i.                  Midpoint payout is 4% of base pay

ii.               Employees with a performance rating of “3” or greater receive
100% of the award.

iii.            Performance ratings at or below 2.8 receive no award.

f.                 In no event will the sum of all awards exceed the bonus
pool.  Individual awards shall be reduced pro rata to the extent necessary to
avoid paying more than the bonus pool.  Any amount remaining in the bonus pool
after payment of individual awards reverts to the Company’s general fund.

 

Summary of short term incentives:  Potential ranges from —0% to 108% of base
salary for CEO.

 

LONG TERM INCENTIVE PLAN:

The Stock Incentive Plan includes the following features:

•                  Specific grants of stock options (or similar equity-based
grants) by Board of Directors from time to time.

•                  The target award for the chief executive officer shall have a
value of 20 percent of base pay.

•                  Specific grants shall be based on achieving performance
targets established in advance by the Board of Directors

 

D-2

--------------------------------------------------------------------------------

 